NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE BATS TRADING, INC. (ALs0 KNOWN As BATS
EXcHANGE, INc.), THE NASDAQ OMX GROUP, INC.,
NASDAQ 0MX PHLX, INC., INTERNATIONAL
SECURITIES EXCHANGE, LLC, CHICAGO BOARD
OPTIONS EXCHANGE, INCORPORATED, NYSE
EURONEXT, NYSE ARCA, INC., NYSE AM`EX, LLC,
SECURITIES INDUSTRY AUTOMATION
CORPORATION, 0PTIONS PRICE REPORTING
AUTHORITY, BOSTON 0PTIONS EXCHANGE
GROUP, LLC, CME GROUP, INC., BOARD OF
TRADE OF THE CITY 0F CHICAGO, INC., AN1) NEW
YORK MERCANTILE EXCHANGE, INC.,
Petiti0ners.
Miscel1ane0us D0cket N0. 964
On Petiti0n for Writ of Mandamus to the United
States District C0urt for the Eastern District of Texas in
case noS. 09-CV-0327, Judge Le0nard Davis.
ON PETITION FOR WRIT OF MANDAMUS
ORDER

2
BATS Trading, Inc. et al. submit a petition for a writ
of mandamus to direct the United States District Court
for the Eastern District of Texas to vacate its orders
denying transfer and to direct transfer to the United
States District Court for the S0uthern District of NeW
York.
Upon consideration thereof,
IT IS ORDERED THAT:
Rea1time Data, LLC is directed to respond no later
than November 12, 2010.
FOR THE CoURT
 2 6  /sf Jan Horba1y
Date J an Horba1y
C1erk
cc: Keith J. Grady, Esq.
Scott F. Partridge, Esq. U.S.COURFEl|l'=`§B’EALS FOR
David R. Francescani, Esq. per 2 6 wm
M1chael M. Murray, Esq.
Stephen J. Kastenberg, Esq. _(
J ames H. Shalek, Esq. 
Robert A. Cote, Jr., Esq. 7
C1erk, United States District Court For The Eastern
District Of TexaS
s19